In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana
                            _______________________________

                                     06-20-00042-CV
                            _______________________________


   KYLE BARRETT, CANDIDATE FOR BOWIE COUNTY COMMISSIONERS' COURT,
                         PRECINCT 3, Appellant

                                              V.

       HONORABLE JAMES BOYD STRAIN, CANDIDATE FOR BOWIE COUNTY
               COMMISSIONERS' COURT, PRECINCT 3, Appellee



                           On Appeal from the 202nd District Court
                                   Bowie County, Texas
                               Trial Court No. 20C0554-202




                        Before Morriss, C.J., Stevens and Moseley,* JJ.
                          Memorandum Opinion by Justice Stevens



_________________________________
*Bailey C. Moseley, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Scott E. Stevens
                                                 Justice

Date Submitted:       August 18, 2020
Date Decided:         August 19, 2020




                                                2